DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative Susan Morse on 14 January, 2020.
The application has been amended as follows: 
In claim 1, on the last line of the claim, before the “.”, insert
--the input panel including 
a base that extends over the first face and the second face, and
a plurality of protrusions, each protrusion protruding outward from the base and being deformable, at least one protrusion being provided on each of the first face and the second face, wherein
the pressing plate is stacked on the base of the input panel and is fixed to the main body, pressing the base toward the main body, 
the first face extends along an optical axis direction of the camera from a side of the main body receiving the light from an object, and

In claim 2, before the “.” insert --together--
In claim 4, on line 2, delete “either” and insert --only--
In claim 7, on line 1, delete “4” and insert --3--
In claim 7, delete lines 13-17. 
In claim 9, on line 1, delete “8” and insert --1--
Cancel claims 5 and 8
Allowable Subject Matter
Claims 1-4, 6-7 and 9-10 are now allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, an endoscope camera head comprising: 
an irregular metal tube having an airtightly sealed hollow portion, the tube comprising a first face and second face adjacent each other of the main body, the first face extending along an optical axis direction of the camera, the second face inclined with respect to the first face and approaching the optical axis of the camera, 
a camera in the hollow portion, 
an operating panel for producing a signal for operating the camera, the operating panel comprising an input panel and a pressing plate, 
the input panel configured to receive an operation signal input, the input panel comprising a base and plurality of protrusions, 
the base extending over the first and second faces, 

the pressing plate is stacked on the base of the input panel and is fixed to the main body, pressing the base toward the main body. 
Konstorum et al. (US PGPUB 2005/0267329) teaches the above except for that the base extends over the first face, or that at least one protrusion of the plurality of protrusions of the input panel is provided on the first face. 
There is no reason or suggestion provided in the prior art to modify the above taught prior art to have the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276.  The examiner can normally be reached on 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON B FAIRCHILD/Examiner, Art Unit 3795